Title: To James Madison from Sylvanus Bourne, 28 October 1806
From: Bourne, Sylvanus
To: Madison, James



Sir.
Amsterdam Octr. 28 1806.

The Campaign between the French & Prussian Armies opened in the 8th. Instant & it appears that success remaind faithful to the french Standard & that the Prussians have been beaten in every conflict & particularly on the 14th. in a most decided manner.  The Policy of Prussia in having (for Successive years) remained neutral in Silent Witness of the subjugation of the rest of Europe by the Arms of France & that she now comes forth to combat with her alone under such unequal chances is truly incomprehensible.  Nor will she in her disasters find the consolation which mitigation meets in the sympathy of others as her fate is regarded as even merited by all the surrounding Powers.
Great Britain pleased with the prospect of a new Coalition which should relieve her from her present embarrassment no sooner saw the Signal of War erected between France & Prussia than Lord Lauderdale was recalled & the great work of peace postponed to a more auspicious but when this will arrive is indeed uncertain, as, our most Sanguine hopes on this Score are repeatedly swallowed up by mortification & disappointments.
I have sent by this Copies a letter of the King of Holland to the President of the U States announcing the event of his Coming to the throne, & which I hope may arrive in Safety.  With sentiments of high esteem & respect I am Sir yr Ob Servt.

S Bourne

